United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.R., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Phoenix, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Mark Coby, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1655
Issued: March 18, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 22, 2009 appellant, through his representative, filed a timely appeal from a
January 15, 2009 decision of the Office of Workers’ Compensation Programs denying his
request for reconsideration. Because more than one year has elapsed from the most recent merit
decision dated March 27, 2008, the Board lacks jurisdiction over the merits of the case pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration of
the merits pursuant to 5 U.S.C. § 8128(a).
On appeal, appellant’s representative contends that the October 15, 2008 medical report
from Dr. Dale Ratcliffe, Board-certified in physical medicine and rehabilitation, constituted new
and relevant evidence establishing that appellant sustained an internal disc disruption due to the
September 21, 2003 employment injury and that this disc injury caused the subsequent findings
of spinal radiculopathy and the claimed emotional condition. He argued that the report directly
addressed the findings of the Office hearing representative, who stated that there was no

objective evidence to establish that the diagnosed radiculopathy or chronic lumbar pain was
caused by the work injury.
FACTUAL HISTORY
On September 21, 2003 appellant, then a 44-year-old transportation security screener,
sustained a low back injury while lifting a heavy bag at work. The Office accepted the claim for
a low back strain. Appellant stopped working on September 21, 2003. On May 5, 2004 he
underwent an interforaminal block at the L5-S1 nerve root. Based on the recommendations of a
second opinion physician, Dr. Robert Dunn, a Board-certified neurosurgeon, the employing
establishment offered appellant a light-duty position. Appellant briefly returned to light duty on
May 31, 2005 but stopped working after two hours due to a claimed back problem.1
On August 31, 2007 appellant’s representative requested that appellant’s claim be
expanded to include chronic depression with generalized anxiety, which appellant experienced
due to his ongoing chronic back condition. He submitted an August 6, 2007 medical report from
Jessie Garcia, Ph.D., a clinical psychologist, who diagnosed severe, chronic depression
combined with generalized anxiety. Dr. Garcia opined that the depression was associated with
appellant’s chronic back condition and back pain, as well as his preoccupations about
unemployment and money issues.
In a September 5, 2007 letter, the Office notified appellant of the deficiencies in his claim
for a consequential emotional condition and advised him of the evidence required to establish the
claim.
By decision dated October 11, 2007, the Office denied appellant’s claim for a
consequential emotional condition. It found that he did not submit sufficient medical evidence to
establish that he sustained depression or anxiety condition causally related to his employment
injury.2
On October 31, 2007 appellant, through his representative, requested an oral hearing
before an Office hearing representative. The oral hearing took place on February 5, 2008.
Appellant subsequently submitted a February 4, 2008 medical report from Dr. Garcia
who opined that appellant’s psychological conditions of depression and anxiety were
exacerbated by his September 21, 2003 back condition. Dr. Garcia stated that appellant’s poor

1

Appellant filed a separate claim for a May 31, 2005 traumatic back injury under Office file number xxxxxx528,
which the record reveals has not been accepted by the Office. Further, the record reveals that he also has several
other unaccepted workers’ compensation claims, including a September 16, 2005 occupational disease claim for
depression due to threats by the employing establishment, unfair denial of benefits and withholding of pay under
Office file number xxxxxx518. Appellant also filed a May 11, 2003 traumatic injury claim for a lower back and
right arm injury due to transporting heavy bags at work under Office file number xxxxxx684.
2

By decision dated October 22, 2007, the Office found that appellant incurred an overpayment in the amount of
$896.47, for which he was at fault, after receiving total disability compensation from May 29 through June 11, 2005
after he returned to work.

2

mental health apparently began in September 2003 and was further complicated by his physical
and financial difficulties.
By decision dated March 27, 2008, the Office hearing representative affirmed the
October 11, 2007 decision. He found that appellant did not submit a rationalized medical
opinion explaining how his employment-related low back strain caused depression and anxiety.
The Office hearing representative also noted that the medical evidence of record was insufficient,
as it related appellant’s emotional condition to employment-related chronic back pain and
radiculopathy. He stated that appellant’s injury was only accepted for a soft-tissue injury and
that chronic back pain and radiculopathy were not accepted conditions.
On October 27, 2008 appellant, through his representative, requested reconsideration. He
submitted an October 15, 2008 medical report from Dr. Dale Ratcliffe, Board-certified in
physical medicine and rehabilitation, who briefly described appellant’s medical and occupational
history. Based on a review of appellant’s medical records, Dr. Ratcliffe found that appellant
sustained a disc injury on September 21, 2003 and likely sustained internal disc disruption. He
stated that the internal disc disruption could account for the documented electromagnetic
findings of left L5 radiculopathy. Further, Dr. Ratcliffe opined that appellant’s depression was
secondary to his September 2003 injury with associated chronic pain syndrome.
By decision dated January 15, 2009, the Office denied appellant’s request for
reconsideration on the grounds that he did not submit any new evidence, advance a relevant legal
argument or show an “error in fact or law.” It found that Dr. Ratcliffe’s medical report did not
constitute new evidence as it reiterated evidence previously considered and was not probative to
the issue in the case.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,3 the Office’s regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.4 To be entitled to a merit review of an Office decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.5 When a claimant fails to meet one of the above standards, the
Office will deny the application for reconsideration without reopening the case for review on the
merits.6

3

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
4

20 C.F.R. § 10.606(b)(2).

5

Id. at § 10.607(a).

6

Id. at § 10.608(b).

3

ANALYSIS
In support of his reconsideration request, appellant submitted an October 15, 2008
medical report from Dr. Ratcliffe. Based on a review of appellant’s medical records,
Dr. Ratcliffe stated that appellant sustained a disc injury on September 21, 2003 and also likely
sustained a disc disruption. Dr. Ratcliffe advised that the disc injury could likely account for the
documented findings of radiculopathy at L5. He also opined that appellant’s depression was
secondary to his September 21, 2003 injury with associated chronic pain syndrome.
The Office denied merit review on the grounds that this evidence was cumulative as it
reiterated previously submitted evidence and was not probative on the instant issue in the case.
However, in determining whether to reopen a case for reconsideration, it is improper for the
Office to evaluate the probative value of the evidence submitted.7 If the Office should determine
that the new evidence submitted lacks substantive probative value, it may deny modification of
the prior decision, but only after the case has been reviewed on the merits.8
Dr. Ratcliffe provided an opinion on the relevant issue of whether appellant sustained a
consequential emotional condition due to his employment injury. The Board finds that this
evidence is new and was not previously considered by the Office. It is sufficient to warrant a
further review of the case on its merits.9 The Office abused its discretion in finding that the
evidence reiterated that of record. The case is remanded to the Office to consider Dr. Ratcliffe’s
medical report and, following any necessary further development, issue an appropriate decision
on the merits of the case.
CONCLUSION
The Board finds that the Office abused its discretion by denying appellant’s request for
reconsideration.

7

Maggie Moore, 41 ECAB 334 (1989). See Helen E. Tschantz, 39 ECAB 1382, 1386 (1988).

8

Dennis J. Lasanen, 41 ECAB 933 (1990).

9

See R.M., 59 ECAB ___ (Docket No. 08-734, issued September 5, 2008); Donald T. Pippin, 54 ECAB
631 (2003).

4

ORDER
IT IS HEREBY ORDERED THAT the January 15, 2009 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further proceedings
consistent with this decision.
Issued: March 18, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

